EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Stephen Roche on 09/08/2021.

The application has been amended as follows:
Claim 9 has been replaced with
--An apparatus comprising: 
a storage system; 
a processing system operatively coupled to the storage system; 
program instructions stored on the storage system that, when executed by the processing system, direct the processing system to: 
in a first computing node, obtain a multicast communication from a second computing node, wherein the multicast communication addresses the first computing node using a multicast internet protocol (IP) address; 
in the first computing node, register a context for a flow associated with the multicast communication, wherein the context comprises an IP address associated with the first computing node that is different than the multicast IP address, a multicast port identified in the multicast communication, an IP address 
in the first computing node, identify an outbound communication destined for the second computing node; in the first computing node, determine that addressing attributes in the outbound communication match the context for the flow; and 
in the first computing node and in response to determining that the addressing attributes in the outbound communication match the context for the flow, associate the outbound communication with the flow and process the outbound communication in accordance with one or more policy rules associated with the multicast communication.--

Claim 18 has been replaced with
--The system of claim 17, wherein the first computing node and the second computing node comprise virtual machines.--

Claim 19 has been replaced with
--The system of claim 17, wherein the first computing node is further configured to communicate the multicast communication to one or more additional computing nodes.--
Claim 20 has been replaced with
--The system of claim 17, wherein the context further comprises a process identifier associated with a process on the first computing node.--
REASONS FOR ALLOWANCE
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
One of the relevant prior art references, Iordache, Florinel (US 20160241435), discloses a traffic classification process is used to split traffic based on matching a set of rules or attributes allowing for logical grouping of data flows that share the same property or characteristic or set of characteristics.

Another of the relevant prior art references, Goel et al. (US 20210099532), discloses flow based routing are classified using a flow identification algorithm of the same flow and send the data packet flows to the same flow manager. The router applies flow-based routing to a data packet prior to otherwise distributing packets to the flow managers, such that if the packet is recognized as part of a flow, it is distributed to the same flow manager that previously handled packets of that flow.


However, the cited prior art references of record, either alone or in combination, fails to teach at least the claimed features of:
 in the first computing node, registering a context for a flow associated with the multicast communication, wherein the context comprises an IP address associated with the first computing node that is different than the multicast IP address, a multicast port identified in the multicast communication, an IP address associated with second computing node, a port associated with the second computing node, and an IP protocol;
in the first computing node, determining that addressing attributes in the outbound communication match the context for the flow; and
in the first computing node and in response to determining that the addressing attributes in the outbound communication match the context for the flow, associating the outbound communication with the flow and processing the outbound communication in accordance with one or more policy rules associated with the multicast communication.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464